Citation Nr: 1113853	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a chronic skin rash, to include as secondary to in-service herbicide exposure.

2. Entitlement to service connection for chronic hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March and September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board issued a decision in September 2008 which denied the instant claims.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in January 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board's decision with respect to the current issues and remanding them to the Board for further consideration.  

In August 2010, the Board remanded the instant issues for further development, including providing the Veteran with VA examinations.  The case is once again before the Board for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant case was previously remanded in August 2010 for additional development.  Specifically, the Board determined that etiological opinions were necessary with regards to both the Veteran's claimed skin disorder and chronic hypertension.

With regards to the Veteran's claimed skin disorder, an August 2010 VA examination revealed the Veteran demonstrates nummular eczema for which he has been treated over the past several years.  The VA examiner noted the Veteran's assertion that his current skin disorder began while on active service; however, the examiner noted that there "is no documentation or other basis to support, within a reasonable degree of medical certainty, that the onset of the condition began while on active duty."  The VA examiner further noted that a review of the Veteran's service treatment records "is silent for any skin disorder as being seen, evaluated or treated while on active military duty."  However, the Board notes that service treatment records indicate the Veteran sought treatment at a dermatology clinic in December 1967.  Furthermore, the Board notes that, when considering the Veteran's lay statements regarding continuity of symptomatology, the lack of contemporaneous medical records may not be the sole basis for determining a layperson is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, a new VA examination is warranted to obtain an opinion regarding the etiology of the Veteran's claimed skin disorder.

In addition, the Veteran was also provided a VA examination in August 2010 with respect to his chronic hypertension.  Specifically, the VA examiner opined that essential hypertension has not been related to anxiety and neurosis.  In this regard, the VA examiner indicated that, while it is well known that stress can transiently elevate blood pressure, such temporary elevation does not aggravate the underlying condition of hypertension.  The VA examiner further found that "there appears to be no cause and effect relationship between [PTSD] and development [or aggravation] of hypertension."  

However, the Board notes that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See, e.g., www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  As such, the Board finds an additional opinion is required to address this conflicting evidence of record in the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any chronic skin disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether any current skin disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service, to include exposure to herbicides.

A detailed rationale should be provided for all opinions, including a discussion of the Veteran's in-service dermatological treatment and asserted continuity of symptomatology.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his chronic hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to:

a. whether the Veteran's chronic hypertension is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), proximately due to his service- connected PTSD, or any other service-connected disability.

b. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's chronic hypertension has been aggravated beyond its natural progression by his service-connected PTSD, or any other service-connected disability.

A detailed rationale should be provided for all opinions, including a discussion of VA's recognition that some evidence indicates a relationship between PTSD and cardiovascular health (see discussion above).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



